Citation Nr: 0023918	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-02 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.    

2.  The evidence shows that the veteran currently suffers 
from degenerative joint disease of the right shoulder due to 
a right shoulder dislocation suffered in service.  


CONCLUSION OF LAW

The veteran incurred a right shoulder injury, with current 
residuals, during active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  That is, the claim is not implausible.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.  


Factual Background

The veteran's service medical records were negative for 
report or treatment of a right shoulder injury.  However, the 
records showed that X-rays of the right shoulder were taken 
in June 1969.  The films revealed no significant abnormality.  

During the September 1971 VA examination, the veteran related 
having dislocated his right shoulder during Advanced Infantry 
Training in service in May 1969.  The shoulder was treated 
only "by jerking on it."  He indicated that the shoulder 
continued to be satisfactory since that time.  Physical 
examination of the shoulder was negative.  X-rays of the 
right shoulder showed some bony irregularity of the acromial 
end of the clavicle, probably from a previous injury.  

In a November 1998 statement, Kenneth A. Black, M.D., the 
veteran's family physician, indicated that the veteran 
suffered from degenerative changes in the shoulder.  He felt 
that this condition stemmed from an old dislocation of the 
shoulder.  The veteran had explained to the doctor that he 
dislocated his shoulder in service and that the shoulder was 
relocated in the field.  Dr. Black stated that this 
dislocation of the shoulder has contributed to the rotator 
cuff tear of the shoulder.  

In his February 1999 substantive appeal, the veteran 
explained that there were no records of a right shoulder 
injury because he was treated by medics on the spot during 
Advanced Infantry Training.

In a February 1999 statement, Joseph B. Koscielniak, Jr., 
M.D., an orthopedist, related that, since 1989, he had 
treated the veteran who had been bothered by right shoulder 
and rotator cuff pain.  Studies showed rotator cuff pathology 
with degenerative joint disease of the glenohumeral joint.  
Dr. Koscielniak opined that the rotator cuff tear was not a 
result of the dislocation sustained in 1969.  However, he did 
believe that the degenerative changes occurred as a result of 
the injury.  

In June 2000, the Board requested a VA medical opinion as to 
whether there was a relationship between the veteran's 
current right shoulder problems were related to service.  In 
the July 2000 opinion, the VA orthopedist indicated that X-
rays following reduction of an acute shoulder dislocation 
were often unremarkable.  She added that late development of 
degenerative joint disease was a well-known consequence of 
dislocation.  The VA orthopedist concluded that it was likely 
that the veteran's degenerative processes were related to or 
aggravated by the previous dislocation.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

Initially, the Board notes that the evidence fails to show 
that the veteran had arthritis in the right shoulder to a 
compensable degree within one year after his separation from 
service.  Therefore, the presumption of in-service incurrence 
is not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

Considering the veteran's claim on a direct basis, the Board 
finds that the evidence is sufficient to establish that the 
veteran's current right shoulder degenerative joint disease 
as a residual of a right shoulder dislocation.  Each medical 
opinion of record associates the current degenerative changes 
in the veteran's right shoulder with his reported right 
shoulder dislocation in service.  The Board acknowledges that 
Dr. Black feels that the in-service shoulder dislocation 
contributed to the right rotator cuff tear.  However, Dr. 
Koscielniak's opinion to the contrary is more probative given 
the fact that he is an orthopedic specialist.  Therefore, the 
only identifiable residual of the right shoulder dislocation 
is degenerative joint disease.  Although service medical 
records do not reflect treatment for a right shoulder 
dislocation, X-rays of the right shoulder were taken very 
soon after the veteran reports incurring the injury.  The VA 
orthopedist explained that X-rays taken after reduction of a 
dislocated shoulder were often unremarkable.  Considering the 
evidence as a whole, and resolving doubt in the veteran's 
favor, the Board finds that the evidence supports an award of 
service connection for degenerative joint disease as a 
residual of a right shoulder injury.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.      

        
ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for residuals of a 
right shoulder injury is granted. 



		
	RENÉE M. PELLETIER	
	Member, Board of Veterans' Appeals

 

